Case 7:19-cr-00550-UA Document 2 Filed 07/30/19 Page 1 of 9

ORIGINAL

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

—- FF Fe ee ee HH FF - - - X
UNITED STATES OF AMERICA
—-v. -
INDICTMENT
VANIA MAY BELL,
19 cr. 550
Defendant,
—- —- - ese we Dw ew es Se Se Se Se Ee Se Se - -X
COUNT ONE

(Conspiracy to Commit Wire Fraud)
The Grand Jury Charges:

Relevant Persons and Entities

 

1. Since in or about 1982, Hector May has been
President of Executive Compensation Planners, Inc. (“ECP”), a
registered investment adviser and financial planning firm
located in New City, New York. Through ECP, May provided
financial advisory services to numerous clients.

2. Since in or about 1994, May has also been a
registered representative of a broker dealer (“Broker Dealer-
1”). In its role as a broker dealer, Broker Dealer-1
facilitates the buying and selling of securities for clients of
Broker Dealer-1’s registered representatives, including clients
of May. To that end, Broker Dealer-1 and associated clearing
firms maintained securities accounts for ECP’s clients and,

through those accounts, held ECP’s clients’ money, executed

 
Case 7:19-cr-00550-UA Document 2 Filed 07/30/19 Page 2 of 9

their securities trades, produced account statements reflecting
activity in the clients’ accounts, and forwarded these account
statements to ECP’s clients.

3. Since in or about 1993, VANIA MAY BELL, the
defendant, has been an employee of ECP, whose positions have
included “comptroller” and “compliance specialist.”

The Scheme To Defraud

 

4. During the relevant time period, VANIA MAY BELL,
the defendant, and May perpetrated a scheme to defraud ECP
clients (the “Victims”’) by inducing them to turn over
$11,400,000 to ECP, much of which came from their securities
accounts with Broker Dealer-1, under the false pretense that May
was going to use the money to purchase bonds or other
investments on their behalf. Upon receiving the Victims’ money,
VANIA MAY BELL, the defendant, and May did not invest it as
represented, but rather used the money to pay for their own
personal and business expenses and to make payments to certain
Victims in order to perpetuate and conceal the fraud.

Means and Methods of the Conspiracy

5. Among the means and methods by which VANIA MAY
BELL, the defendant, and May would and did carry out the
conspiracy were the following:

a. In order to obtain money from the Victims’

securities accounts with Broker Dealer-1, May advised the

 
Case 7:19-cr-00550-UA Document 2 Filed 07/30/19 Page 3 of 9

Victims, among other things, that they should use money from
those accounts to have ECP, rather than Broker Dealer-1,
purchase bonds on their behalf. He further represented that by
purchasing bonds through ECP directly, the Victims could avoid
transaction fees.

b. Because May lacked the authority to withdraw
money directly from the Victims’ accounts with Broker Dealer-1,
he persuaded the Victims to withdraw the money themselves and to
forward that money to an ECP “custodial” account {the “ECP
Custodial Account”), so that he could use the money to purchase
bonds on their behalf.

Cc. With the assistance of BELL, May guided the
Victims first, to withdraw their money from their Broker Dealer-
1 accounts, and second, to send that money to the ECP Custodial
Account by wire transfer or check. At times, May falsely
represented that the funds being withdrawn from Victims’ Broker
Dealer-1 accounts were the proceeds of prior bond purchases May
had made.

d. After the Victims sent their money to the
ECP Custodial Account, May did not use it to purchase bonds.
Instead, BELL and May spent the money on business expenses,
personal expenses and to ake payments to certain Victims in

order to perpetuate the scheme and conceal the fraud.

 
Case 7:19-cr-00550-UA Document 2 Filed 07/30/19 Page 4 of 9

e. To perpetuate the scheme and conceal the
fraud, BELL and May used money provided by some Victims to make
payments to other Victims. Specifically, in some cases, May
used Victims’ funds to make purported bond interest payments to
other Victims. In other cases, May used Victims’ funds to make
payments to other Victims who wished to withdraw funds from
their accounts.

f£. BELL and May also created phony
“consolidated” account statements that they issued through ECP
and sent to the Victims. These “consolidated” account
statements purported to reflect the Victims’ total portfolio
balances and included the names of bonds May falsely represented
that he purchased for the Victims and the amount of interest the
Victims were supposedly earning on the bonds.

g. In order to create the phony consolidated
account statements, May provided BELL with bond names and false
interest earnings and BELL created ECP computerized account
statements and had them distributed to the Victims.

h. To keep track of the money that the co-
conspirators were taking from the Victims, BELL processed the
Victims’ payments for the purported bonds, entered them in a
computerized accounting program and, through that program, kept
track of how BELL and May received and spent the Victims’ stolen

money .

 
Case 7:19-cr-00550-UA Document 2 Filed 07/30/19 Page 5 of 9

i. In this way, from in or about the late
1990's through on or about March 9, 2018, BELL and May induced
Victims to forward them over $11,400,000.

STATUTORY ALLEGATIONS

 

6. From in or about the late 1990’s through on or
about March 9, 2018, in the Southern District of New York and
elsewhere, VANIA MAY BELL, the defendant, and Hector May,
unlawfully, willfully and knowingly, combined, conspired,
confederated and agreed, together and with each other, to commit
an offense against the United States, to wit, wire fraud, in
violation of Title 18, United States Code, Section 1343.

7. It was a part and object of the conspiracy that
VANIA MAY BELL, the defendant, and Hector May, unlawfully,
willfully, and knowingly, having devised and intending to devise
a scheme and artifice to defraud, and for obtaining money and
property by means of materially false and fraudulent pretenses,
representations, and promises, would and did transmit and cause
to be transmitted by means of wire and radio communication in
interstate and foreign commerce, writings, signs, signals,
pictures, and sounds for the purpose of executing such scheme
and artifice, in violation of Title 18, United States Code,
Section 1343, to wit, VANIA MAY BELL participated in a scheme to
induce ECP clients to provide over $11,400,000 to ECP under the

false pretense that the money was to be used to purchase bonds

 
Case 7:19-cr-00550-UA Document 2 Filed 07/30/19 Page 6 of 9

on their behalf, which scheme involved the use of interstate
wires in furtherance of those acts.
(Title 18, United States Code, Section 1349).

COUNT TWO
(Wire Fraud)

The Grand Jury further charges:

8. The allegations contained in paragraphs 1 through
5 of this Indictment are repeated and realleged as though fully
set forth herein.

9. From in or about the late 1990's through on or
about March 9, 2018, in the Southern District of New York and
elsewhere, VANIA MAY BELL, the defendant, willfully and
knowingly, having devised and intending to devise a scheme and
artifice to defraud, and for obtaining money and property by
means of materially false and fraudulent pretenses,
representations, and promises, would and did transmit and cause
to be transmitted by means of wire and radio communication in
interstate and foreign commerce, writings, signs, signals,
pictures, and sounds for the purpose of executing such scheme
and artifice, in violation of Title 18, United States Code,
Section 1343, to wit, VANIA MAY BELL participated in a scheme to
induce ECP clients to provide over $11,400, 000 to ECP under the

false pretense that the money was to be used to purchase bonds

 
Case 7:19-cr-00550-UA Document 2 Filed 07/30/19 Page 7 of 9

on their behalf, which scheme involved the use of interstate
wires in furtherance of those acts.

(Title 18, United States Code, Section 1343 and 2).

FORFEITURE ALLEGATION
10. As a result of committing the offenses alleged in
Counts One and Two of this Indictment, VANIA MAY BELL, the
defendant, shall forfeit to the United States, pursuant to Title
18, United States Code, Section 981(a}(1)(C) and Title 28,
United States Code, Section 2461, any and all property, real and
personal, that constitutes or is derived from proceeds traceable
to the commission of said offense, including, but not limited to
a sum of money in United States currency representing the amount
of proceeds traceable to the commission of said offense that the
defendant personally obtained.
Substitute Asset Provision

11. If any of the above-described forfeitable

property, as a result of any act or omission of the defendant:

a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or deposited

with, a third person;

Cc. has been placed beyond the jurisdiction of the
Court;

d. has been substantially diminished in value; or
e. has been commingled with other property which

Cannot be subdivided without difficulty;

 
Case 7:19-cr-00550-UA Document 2 Filed 07/30/19 Page 8 of 9

it is the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p) and Title 28, United States
Code, Section 2461(c), to seek forfeiture of any other property

of the defendant up to the value of the above forfeitable
property.

(Title 18, United States Code, Sections 981;
Title 21, United States Code, Section 853; and
Title 28, United States Code, Section 2461.)

ew |
( j COn be S wi ee Crd, J. both

FOREPERSON GEOFBREY S$. BERMAN
United States Attorney

 
Case 7:19-cr-00550-UA Document 2- Filed 07/30/19 Page 9 of 9

Form No. USA-33s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

Vv.

VANIA MAY BELL,

Defendant.

 

INDICTMENT
19 Cr.
(18 U.S.C. §§ 1343, 1349, and 2.)

GEOFFREY S$. BERMAN
United States Attorney

Weenie a). L0G

Foreperson

 

 

 
